   Case 1:19-cv-00668-LPS Document 3 Filed 06/12/19 Page 1 of 1 PageID #: 22




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 EARL M. WHEBY, JR., Individually and             )
 On Behalf of All Others Similarly Situated,      )
                                                  )
                        Plaintiff,                )   Case No. 1:19-cv-00668-LPS
                                                  )
         v.                                       )   JURY TRIAL DEMANDED
                                                  )
 GTX, INC., ROBERT J. WILLS, MARC S.              )   CLASS ACTION
 HANOVER, J.R. HYDE, III, MICHAEL G.              )
 CARTER, J. KENNETH GLASS, GARRY                  )
 A. NEIL, KENNETH S. ROBINSON,                    )
 ONCTERNAL THERAPEUTICS, INC., and                )
 GRIZZLY MERGER SUB, INC.,                        )
                                                  )
                        Defendants.               )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Earl M.

Wheby, Jr. (“Plaintiff”), hereby voluntarily dismisses the above-captioned action (the “Action”)

with prejudice as to the Plaintiff only and without prejudice to the putative class. Defendants have

filed neither an answer nor a motion for summary judgment in the Action, and no class has been

certified.

 Dated: June 12, 2019                                  RIGRODSKY & LONG, P.A.

                                                 By: /s/ Brian D. Long
 OF COUNSEL:                                         Brian D. Long (#4347)
                                                     Gina M. Serra (#5387)
 RM LAW, P.C.                                        300 Delaware Avenue, Suite 1220
 Richard A. Maniskas                                 Wilmington, DE 19801
 1055 Westlakes Drive, Suite 300                     Telephone: (302) 295-5310
 Berwyn, PA 19312                                    Facsimile: (302) 654-7530
 Telephone: (484) 324-6800                           Email: bdl@rl-legal.com
 Facsimile: (484) 631-1305                           Email: gms@rl-legal.com
 Email: rm@maniskas.com
                                                       Attorneys for Plaintiff
